                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                           NO.    5:18-CR-00012-B0-1               FILED IN OPEN ,OURT tJ)
                                                                   ON          S     -U,/
                                                                        Peter A. Moore, Jr., Clerk
                                                                        US District Court
UNITED STATES OF AMERICA                                                Eastern District of NC

            v.

JEFFREY EARL UNDERWOOD


                             ORDER OF FORFEITURE

       WHEREAS,   pursuant       to   the   entry   of   a    Memorandum      of    Plea

Agreement by the Defendant on May 7, 2018, and further evidence of

record and as presented by the Government,                   the Court finds that

the following property is hereby forfeitable pursuant to 18 U.S.C.

§   92 4 ( d) ( 1) , made applicable to this proceeding by virtue of 2 8

U.S.C.   § 2461(c),   as     a   firearm and ammunition used in                knowing

violations of 18 U.S.C. § 922(g) (1) and 924, to wit: a Daisy model

2202   . 22 caliber rifle with serial number AB0065757;                    a Walther

model P22 .22 caliber pistol with serial number WA111600; and any

and all related ammunition;

       AND WHEREAS, by virtue of said Memorandum of Plea Agreement,

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2 (b) (3);




                                            1
     It is hereby ORDERED, ADJUDGED and DECREED:

    ,1.   That based upon the Memorandum of Plea Agreement as to

the Defendant, the United States is hereby authorized to seize the

above-stated personal property, and it is hereby forfeited to the

United States for disposition in accordance with the law, including

destruction,   as   allowed   by   Fed.      R.   Crim.   P.   32.2 (b) (3).   In

accordance with Fed. R. Crim. P. 32. 2 (b) ( 4) (A), this Order is now

final as to the defendant.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order{ the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED.    This   ...r--day    of~~,                  2018.




                                   ~~  TERiNcEWIBOYLE
                                       United States District Judge




                                         2
